Appeal from a judgment of the County Court of Delaware County (Becker, J.), rendered January 31, 2011, convicting defendant upon her plea of guilty of the crime of driving while ability impaired by drugs.
Defendant pleaded guilty to driving while ability impaired by drugs and was sentenced to a prison term of 1 to 3 years. We are unpersuaded by defendant’s contention that the sentence imposed was harsh. No promises were made with regard to sentencing other than County Court’s agreement that it would consider defendant’s participation in a treatment program. Although defendant completed a pain management program, the record establishes that defendant was still dependent on prescription medication and the completed program did not ad*1294dress her addiction issue. In view of this, as well as defendant’s extensive criminal history, we find no abuse of discretion or extraordinary circumstances to warrant a modification of the sentence in the interest of justice (see People v Warner, 9 AD3d 604, 604-605 [2004]).
Peters, PJ., Rose, Malone Jr., McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed.